Citation Nr: 1032950	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-22 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, 
Michigan


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private hospital from November 7, 2008, to November 
9, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1963 to November 
1967.

This matter arises before the Board of Veterans' Appeals (Board) 
from a May 2009 decision of the Department of Veterans Affairs 
(VA) Medical Center in Ann Arbor, Michigan.  In July 2010, the 
Veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge.  A copy of the transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran has Medicare coverage.

2.  The Veteran does not have any adjudicated service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical expenses 
incurred at a private hospital from November 7, 2008, to November 
9, 2008, have not been met. 38 U.S.C.A. § 1725; 38 C.F.R. §§ 
17.120, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, with implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326), VA has specific duties to notify and 
assist claimants in the development of claims.  Because the claim 
in this case is governed by the provisions of Chapter 17 of Title 
38 of the United States Code, the VCAA and its implementing 
regulations are not applicable.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 
435 (2004).  Notwithstanding the fact that the VCAA is not 
controlling in these matters, the Board has reviewed the case for 
purposes of ascertaining that the appellant has had a fair 
opportunity to present arguments and evidence in support of his 
claim for reimbursement of medical expenses.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.

The Veteran reported that he called a VA Medical Center when he 
was feeling lethargic and could not hold his head up.  He stated 
a VA nurse thought he was having a heart attack and instructed 
him to go immediately to the nearest emergency room.  At the time 
of this contact the Veteran had no established service-connected 
disabilities and was not participating in a VA rehabilitation 
program.  He is not shown to have been within a class of VA 
beneficiaries for whom individual authorization for hospital care 
or medical services in non-VA facilities may apply.  See 
38 C.F.R. § 17.52 (2009).  The Board finds the reported advice of 
a VA nurse does not constitute an authorization to use private 
medical facilities at VA expense.  It was a health 
recommendation, not a financial commitment for VA payment for 
treatment.  The Board also notes that payments from the Federal 
Treasury must be authorized by statute, and that government 
employees may not make obligations which are beyond the scope 
authorized by statute.  Zimick v. West, 11 Vet. App. 45, 50 
(1998) (citing Office of Personnel Management v. Richmond, 496 
U.S. 414, 424, 110 S. Ct. 2465, 2471, 110 L. Ed. 2d 387 (1990); 
31 U.S.C. 1341(a)).

There are two bases for payment or reimbursement of medical 
expenses that have not been previously authorized.  The 
provisions of 38 C.F.R. § 17.120 provide for payment or 
reimbursement of unauthorized medical expenses for the treatment 
of adjudicated service-connected disabilities, non-service-
connected disabilities associated with and held to be aggravating 
an adjudicated service-connected disability, or any disability of 
a Veteran who has a total disability permanent in nature from a 
service-connected disability.  The evidence in this case shows 
that the Veteran does not have any adjudicated service-connected 
disabilities, and he does not contend otherwise.  Therefore, he 
does not meet the threshold criteria for payment or reimbursement 
under the provisions of this section.

Payment or reimbursement may also be made under the provisions of 
the Veterans Millennium Health Care and Benefits Act.  See Pub. 
L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  This Act 
provides that VA will be the payer of last resort for veterans 
who usually get their care at a VA medical center.  The Act has 
several requirements including that the Veteran have no 
entitlement to care or services under a health plan contract.  38 
U.S.C.A. § 1725(b)(3)(B) (West 2002); 38 C.F.R. § 17.1002(g) 
(2009).  A health plan contract is specifically defined, by the 
law as well as the implementing regulation, to include an 
insurance program described in section 1811 of the Social 
Security Act (42 U.S.C. 1395c) or established by section 1831 of 
that Act (42 U.S.C. 1395j).  38 U.S.C.A. § 1725(f)(2)(B) (West 
2002); 38 C.F.R. § 17.1001(a)(2) (2009).  Title 42 of the United 
States Code, Section 1395c refers to Medicare Part A, and 42 
U.S.C. § 1395j refers to Medicare Part B.  As such, the 
applicable VA law and regulations specifically exclude payment 
under the Act if the Veteran has coverage under either Medicare 
Part A or Medicare Part B.  

The Veteran's hospital bill shows that he was covered in part by 
Medicare Part A.  In his video conference testimony, the Veteran 
admitted that Medicare paid part of his hospital bill.  Thus, the 
preponderance of the evidence establishes that he had Medicare 
coverage.  Whether it was Part A or Part B, this coverage 
precludes the payment or reimbursement of the medical expense at 
issue.  Since the claimed payment is barred by law, the Board 
need not address the other requirements, including whether the 
situation was an emergency.  Therefore, the appeal must be 
denied.


ORDER

Payment or reimbursement for medical expenses incurred at a 
private hospital from November 7, 2008, to November 9, 2008, is 
denied.


____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


